UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-1022


JEFFREY M. SHOURDS,

                    Plaintiff - Appellant,

             v.

DELTA AIRLINES, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:16-cv-03300-DCN)


Submitted: October 31, 2019                                 Decided: December 10, 2019


Before KING and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Jeffrey M. Shourds, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey M. Shourds appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing Shourds’ complaint against his former employer,

Delta Airlines, Inc., alleging discrimination based on age, disability, and gender, and the

creation of a hostile work environment. * The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

that relief be denied and advised Shourds that failure to file timely objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance.               United States v.

Midgette, 478 F.3d 616, 621-22 (4th Cir. 2007); see also Thomas v. Arn, 474 U.S. 140,

154-55 (1985). Assuming that Shourds’ objections were sufficiently specific to preserve

his right to appellate review, we have reviewed the record and find no reversible error in

the district court’s order granting summary judgment to Delta. Accordingly, we affirm the


       *
         Although Shourds did not file a notice of appeal from the district court’s final order
entered on January 7, 2019, we conclude that we have jurisdiction over that order because
he filed his informal brief within the applicable appeal period. See Smith v. Barry, 502
U.S. 244, 248-49 (1992) (holding that appellate brief may serve as notice of appeal
provided it otherwise complies with rules governing proper timing and substance). In
addition, we decline to review Shourds’ claim—raised for the first time on appeal—that
the district court was biased against him. See Pornomo v. United States, 814 F.3d 681,
686 (4th Cir. 2016) (recognizing that this court generally will not consider issues raised for
first time on appeal absent exceptional circumstances).

                                              2
district court’s order Shourds v. Delta Airlines, Inc., No. 2:16-cv-03300-DCN (D.S.C. Jan.

7, 2019). To the extent Shourds seeks to appeal the district court’s now-vacated order

dated October 23, 2018, we dismiss this portion of the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                   DISMISSED IN PART,
                                                                    AFFIRMED IN PART




                                            3